Title: To Alexander Hamilton from Gouverneur Morris, 23 June 1793
From: Morris, Gouverneur
To: Hamilton, Alexander



Sain Port [France] 23 June 1793.
Dear Sir

The annexed is Duplicate of what I had the Honor to write on the twentieth of May. For your better understanding of it I will here add a short explanation of the Plan I had formed and would have carried into Effect. It was to open a loan for Stg £300000 of which the Interest of 4p% was to be paid here annually and the Capital at the End of fourteen years. For the Interest one of the first Banking houses in Europe was to be responsible to the Lenders and that same House was to distribute among the Bankers here with such Allowance as they might agree on the Obligations. That house was to pay Nett to the Use of the United States Stg £150000 and to give landed Security to double that Amount for the regular payment of the Interest. In the Difference between four and five per Cent Interest was to be found the Douceur to the Bankers who should distribute the Obligations and the Advantage of the house making the Loan consisted in the employing of £150000 in this Country at the then favourable Exchange an Advantage which could not but be very great. You will see that this plan built on the Circumstances of the moment could only be practicable under such Circumstances in a Country where hitherto there has been more of Credit than of Cash and where consequently those possess’d of the latter have always carefully kept it to support the other by whose means their immense Fortunes were accumulated.
